SO WO BP WH NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

HOME

THE MIDWEST, a Wisconsin corporation,

MATTHEW ALVARADO, a Washington
resident, HEATHER ALVARADO, a
Washington resident; and JENNIFER
HUERTA, a Washington resident,

CASE ZAG OHOOSLR BOCHMEN LD Filed Oies?l Page 1 ofs

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SITE INSURANCE COMPANY OF NO. 2:20-cv-01709-JLR
STIPULATED MOTION TO EXTEND
Plaintiff TIME RE: INITIAL SCHEDULING

; DATES, AND {PR@POSED] ORDER | *

v. NOTE ON MOTION CALENDAR:
January 22, 2021

Defendants.

 

 

Homesite Insurance Company of the Midwest (“Homesite”), along with Defendants

Matthew Alvarado and Heather Alvarado (collectively, the “Alvarados”), and Defendant

Jennifer Huerta (“Ms. Huerta”) (collectively, the “Parties), by and through their undersigned

attorneys, respectfully submit this Stipulated Motion to Extend Time re: Initial Scheduling Dates,

and [Proposed] Order.

The Parties attended mediation in the Underlying Lawsuit on January 11, 2021. The

Parties were unable to reach an agreement at the mediation, but continue settlement discussions,

which could alleviate further proceedings in this coverage action.

STIPULATED MOTION TO EXTEND TIME RE: INITIAL

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100

SCHEDULING DATES, AND [PROPOSED] ORDER - I Catt WA OR gi oa80

7315685.1

(206) 628-6600

4

ne

 
oS CO NY HD A F&F WwW LP K&

BO NO BD WR BRD OND OOO wee ee ee
oO F&F Ww NH F&F COD OBO OBO IN DB A Bh W NYO KK OC

 

 

Case 2:28-¢y-84769-JLR Becument 29 Filed 04/28/24 Page 2 of 8

The Parties held an initial FRCP 26(f) Conference on January 21, 2021 and discussed the

need to extend the remaining Initial Scheduling

Dates by two (2) weeks. They agree to an

extension of the below deadlines to allow the settlement process to continue.

The Parties submit that the above shows good cause to extend these deadlines as set forth

below. The Parties agree, and respectfully request, that the Initial Scheduling Dates be extended

 

 

 

as follows:
Event Current Deadline | Proposed Deadline
Initial Disclosures Pursuant to FRCP 26(a)(1): February 5, 2021 February 22, 2021
Combined Joint Status Report and Discovery February 12, 2021 February 22, 2021
Plan as Required by FRCP 26(f) and LCR 26(f): Z

 

 

 

 

 

STIPULATED TO AND DATED this 22nd day of January, 2021.

s/ Eliot M. Harris

Eliot M. Harris, WSBA # 36590

s/ Miles J_M. Stewart

Miles J. M. Stewart, WSBA # 46067

WILLIAMS, KASTNER & GIBBS PLLC

601 Union Street, Suite 4100

Seattle, WA 98101-2380

Tel: (206) 628-6600

Fax: (206) 628-6611

Email: eharris(@williamskastner.com
mstewart(@williamskastner.com

 

Attorneys for Plaintiff
Homesite Insurance Company of the
Midwest

STIPULATED MOTION TO EXTEND TIME RE: INITIAL
SCHEDULING DATES, AND [PROPOSED] ORDER - 2

7315685.1

s/ William A. Kinsel

William A. Kinsel, WSBA # 18077

LAW OFFICES OF WILLIAM A. KINSEL,
PLLC

Fourth & Battery Building

2401 Fourth Avenue, Suite 850

Seattle, WA 98121

Tel: (206) 706-8148

Email: wak(@@kinsellaw.com

Attorneys for Defendants
Matthew Alvarado and Heather Alvarado

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, WA 98101-2380

(206) 628-6600

 

 
SIS HN OO Be W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Eas) 22O:VOLZOPSLR RACUMENLO Filled OiAzel Pages oth

s/ Roger §. Davidheiser

Roger 8. Davidheiser, WSBA # 18638
FRIEDMAN | RUBIN PLLP

1109 1st Avenue, Suite 501

Seattle, WA 98101

Tel: (206) 501-4446

Email: rdavidheiser@friedmanrubin.com

Attorneys for Defendant
Jennifer Huerta

STIPULATED MOTION TO EXTEND TIME RE: INITIAL Williams, Kastner & Gibbs PLLC

601 Union Street, Suite 4100

SCHEDULING DATES, AND [PROPOSED] ORDER - 3 Seattle. WA 98101-2380

7315685.1

(206) 628-6600

 
kr WwW WN

oO CO DI HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:20-¢y-81709-JLR Beeument 19 Filed 61/28/21 Bage 4 ef 8

ORDER
Pursuant to stipulation, IT IS SOQ ORDERED.

The remaining Initial Scheduling Dates shall be:

 

 

 

 

 

 

 

Event New Deadline
Initial Disclosures Pursuant to FRCP 26(a)(1): February 22, 2021
Combined Joint Status Report and Discovery February 22, 2021
Plan as Required by FRCP 26(f) and LCR 26(f):

 

 

DATED this Q4” day of an. 2081.

 

netientl James L. Robart

PRESENTED BY:

s/ Eliot M. Harris

Eliot M. Harris, WSBA # 36590

S/ Miles J. M. Stewart

Miles J. M. Stewart, WSBA # 46067

WILLIAMS, KASTNER & GIBBS PLLC

601 Union Street, Suite 4100

Seattle, WA 98101-2380

Tel: (206) 628-6600

Fax: (206) 628-6611

Email: eharris(@williamskastner.com
mstewart(@williamskastner.com

Attorneys for Plaintiff

Homesite Insurance Company of the

Midwest

STIPULATED MOTION TO EXTEND TIME RE: INITIAL Williams, Kastner & Gibbs PLLC
SCHEDULING DATES, AND [PROPOSED] ORDER - 4 Sethe GHA On 11 ako

(206) 628-6600

7315685.1

 
vA Fb WW bb

Oo fo NY BA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:28-¢y-01789-JLR Becument 19 Filed 61/28/24 Bage 8 ef 8

s/ William A. Kinsel

William A. Kinsel, WSBA # 18077
LAW OFFICES OF WILLIAM A.
KINSEL, PLLC

Fourth & Battery Building

2401 Fourth Avenue, Suite 850
Seattle, WA 98121

Tel: (206) 706-8148

Email: wak(@kinsellaw.com

Attorneys for Defendants
Matthew Alvarado and Heather Alvarado

s/ Roger S. Davidheiser

Roger 8. Davidheiser, WSBA # 18638
FRIEDMAN | RUBIN PLLP

1109 Ist Avenue, Suite 501

Seattle, WA 98101

Tel: (206) 501-4446

Email: rdavidheiser(@friedmanrubin.com

Attorneys for Defendant
Jennifer Huerta

STIPULATED MOTION TO EXTEND TIME RE: INITIAL
SCHEDULING DATES, AND [PROPOSED] ORDER - 5

7315685.1

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, WA 98101-2380

(206) 628-6600

 
